PER CURIAM.
After careful review of the record and applicable law, we find no reversible error and affirm the final order of the Department of Environmental Regulation granting a permit to the Cedar Key Special Water and Sewerage District authorizing enlargement of the sewage treatment facilities at Cedar Key. Condition number three,1 recommended by the hearing officer but rejected by the Department’s final order, is neither required by law nor appropriate to the issuance of the requested permit. This condition appears to be consistent with provisions in the Cedar Key Comprehensive Plan, but the Department is neither required nor authorized to deny or modify water pollution permits based on alleged noncompliance with local land use restrictions and long-range development plans, because the issuance of the permit must be based only on the applicable pollution control standards and rules. § 403.-087, Fla.Stat. (1989). See Council of Lower Keys v. Charley Toppino & Sons, Inc., 429 So.2d 67, 68 (Fla. 3d DCA 1983). Remedies apart from the permitting scheme are available should the District violate any mandatory requirements in that plan or other plans governing land use and development.
AFFIRMED.
SHIVERS, ZEHMER and MINER, JJ., concur.

. The condition reads:
3. The District be required to expand the collection and transmission lines within the District as follows:
0-5 years: Extend service to those existing structures not hooked up within the District and city on the islands.
5-10 years: Extend service to new structures within the District on the islands.
10-15 years: Extend service to structures within the District off-island.
15-20 years: As required.